Appellants’ Motion for Contempt Denied; Stay Lifted; Order Affirmed and
Memorandum Opinion filed April 12, 2022




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-21-00568-CV

              ALI CHOUDHRI; DALIO HOLDINGS I, LLC; AND
                      DALIO HOLDINGS II, LLC, Appellants
                                              V.

MOKARAM-LATIF WEST LOOP, LTD. AND ALI MOKARAM, Appellees

                      On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-27197-A

                             MEMORANDUM OPINION

       This appeal is brought from an order denying a motion to seal. See Tex. R.
Civ. P. 76a.1 On October 19, 2021, we granted appellants’ motion to stay

       1
         The appeal is authorized under Texas Rule of Civil Procedure 76a(8). Tex. R. Civ. P.
76a(8). Under that provision, a sealing order is deemed to be both severed from the ongoing case
and a final appealable judgment. Id.; see also Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272
n.13 (Tex. 1992).
enforcement of the trial court’s order, pending final decision by this court in this
interlocutory appeal or further order of this court.

                                    BACKGROUND

      The parties arbitrated their dispute pursuant to an agreement containing a
confidentiality provision. The arbitration panel issued an award in favor of
appellees and against appellants. Subsequently, appellees publicly filed a copy of
the arbitration award in their suit to affirm the arbitration award. Appellants filed
an emergency motion to seal the award and the trial court entered a temporary
sealing order. After a hearing, the trial court vacated its temporary sealing order
and denied appellants’ motion. The trial court granted a limited stay, during which
time this court entered its stay pending resolution of this appeal. In their sole issue,
appellants contend the trial court abused its discretion by refusing to seal the
arbitration award.

                                      ANALYSIS

      Court records are presumed open to the public and may be sealed only upon
a showing of a specific, serious and substantial interest which clearly outweighs
both the presumption and any probable adverse effect that sealing the records will
have upon the general public health or safety. Tex. R. App. P. 76a(1)(a). Further, it
must be shown that no less restrictive means will adequately and effectively
protect the specific interest asserted. Tex. R. App. P. 76a(1)(b).

      Appellants contend the presumption that court records are open to the public
is outweighed by the interest in upholding the confidentiality clause within the
arbitration agreement and the adverse effect the open records would have on
appellant’s reputation. Appellants do not address subsection (b) other than to



                                           2
simply state that “no less restrictive means than sealing will adequately and
effectively protect” their interest in sealing the records.

      We review the trial court’s determination pursuant to Rule 76a under an
abuse of discretion standard. Gen. Tire, Inc. v. Kepple, 970 S.W.2d 520, 526 (Tex.
1998); In re Browning-Ferris Indus., Inc., 267 S.W.3d 508, 512 (Tex. App.—
Houston [14th Dist.] 2008, no pet.). Rule 76a does not require the trial court to
make factual findings but to balance the public’s interest in open court proceedings
against a party’s personal or proprietary interest in privacy. Id. (citing Gen. Tire,
970 S.W.2d at 526).

      There is no dispute the arbitration award is a court record and therefore
presumptively open to the public. It is a document filed in connection with a matter
before a civil court, in this case a motion to confirm the award. See McAfee, Inc. v.
Weiss, 336 S.W.3d 840, 844 (Tex. App.—Dallas 2011, pet. denied); Nguyen v.
Dallas Morning News, L.P., No. 2–06–298–CV, 2008 WL 2511183, at *3 (Tex.
App.—Fort Worth June 19, 2008, no pet.) (mem. op.) (a document is “filed” for
purposes of Rule 76a if “it is delivered or tendered to, or otherwise put under the
custody or control of, the court’s clerk”). The arbitration award is not an exception
to “court records” and appellant does not claim otherwise. See Tex. R. Civ. P.
76a(2)(a)(1-3). Thus, the question is whether appellants rebutted the presumption.

      In their brief, appellants rely upon the enforceability of the confidentiality
provision in the arbitration agreement as the basis for this court to conclude the
trial court abused its discretion. The relied-upon provision states:

      NEITHER THE PARTIES NOR THE ARBITRATORS MAY
      DISCLOSE THE EXISTENCE, CONTENT, OR RESULTS OF ANY
      ARBITRATION HEREUNDER WITHOUT PRIOR WRITTEN
      CONSENT OF ALL PARTIES AND/OR COURT ORDER.


                                            3
      Expressly, the confidentiality provision is not operative in the face of a court
order to the contrary. The record reflects that on August 24, 2021, Ali Mokaram
moved to file the arbitration award in the trial court. Appellants opposed the
request. On September 8, 2021, the trial court signed an order granting Mokaram’s
request to file the final arbitration award. Because the filing of the arbitration
award was permitted by the trial court’s order, it did not violate the confidentiality
provision. Accordingly, the confidentiality provision ceased to be a basis for
sealing the award. Thus, the trial court did not abuse its discretion by denying the
motion to seal. See Tex. R. Civ. P. 76a(1)(a). We therefore need not address
subsection (b). Appellants’ issue is overruled and the order of the trial court is
affirmed.

      Accordingly, our October 19, 2021 stay of the trial court’s order is lifted.
Appellants’ motion for contempt is denied.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                             4